DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a trim assembly for a lock having a rotation axis extending normal to a plane of a door, the trim assembly comprising: a frame configured to be secured to a face of the door, the frame having a cam cavity extending transversally to the rotation axis, the cam cavity having a major depth along a first radial axis, a minor depth along a second radial axis, and a camming face having a reducing radial depth along a camming angle extending from the major depth to the minor depth, a clip having a transversally-oriented planar body received in the cam cavity, the clip having a radially-outer edge configured to slidingly engage the camming face, a rotary holder rotatably mounted to the frame around the rotation axis, the rotary holder having a first handle engagement member and a clip holder, the clip holder allowing radial sliding displacement of the clip while preventing rotational displacement of the clip relative to the rotary holder, a handle having a neck portion having a second engagement member tangentially engaged with the first engagement member, the handle having a transversal groove receiving a radially-inner edge of the clip.


U.S. Patent Number 6,241,295 to Hoogendoorn, discloses a trim assembly for a lock (17) having a rotation axis extending normal to a plane of a door, the trim assembly comprising: a frame (14) configured to be secured to a face of the door, the frame having a cavity (hollow between the surface of the frame to the surface of the attached door) extending transversally to the rotation axis, a clip (28) having a transversally-oriented planar body received in the cam cavity, the clip having a radially-outer edge configured, and a rotary holder (22) rotatably mounted to the frame around the rotation axis, the rotary holder having a first handle engagement member (24), a handle (12) having a neck portion (20) having a second engagement member (26) tangentially engaged with the first engagement member, the handle having a transversal groove (30) receiving a radially-inner edge of the clip.
However, Hoogendoorn does not disclose the frame having a cam cavity having a major depth along a first radial axis, a minor depth along a second radial axis and a camming face having a reducing radial depth along a camming angle extending from the major depth to the minor depth, the clip slidingly engaging the camming face, and a clip holder, the clip holder allowing radial sliding displacement of the clip while preventing rotational displacement of the clip relative to the rotary holder
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door handle attachment means:
U.S. Patent Number 10,890,020 to Moon et al.; U.S. Patent Number 10,724,270 to Lehner, Jr. et al.; U.S. Patent Number 9,422,755 to Van Parys; U.S. Patent Number 6,997,024 to Etlicher; U.S. Patent Number 6,491,327 to Fan; U.S. Patent Number 5,562,317 to Kuo et al.; U.S. Patent Number 5,441,318 to Ghostley; U.S. Patent Number 4,676,083 to Sedley et al.; U.S. Patent Application Publication Number 2021/0148136 to Kim et al.; U.S. Patent Application Publication Number 2020/0308867 to Leclercq; U.S. Patent Application Publication Number 2006/0125248 to Heeley et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 5, 2021